Order entered July 5, 1945, modified so as to provide for leave to renew upon a proper showing, without costs of this appeal to either party. Order entered July 24, 1945, reversed, without costs of this appeal to either party, and motion to renew motion granted, without costs, and motion to open the default of defendant and to vacate the judgment herein and to permit the defendant to serve its answer granted, without costs: All concur. (One order denies a motion by defendant to open default in pleading in a replevin action. The other order denies a motion by defendant for leave to renew its motion to open default.) Present — Taylor, P. J., Dowling, Harris, McCurn and Larkin, JJ. [See post, p. 1011.]